DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges amendment to claims 1, 3, 9 and 11 and cancelling of claims 4-5 and 12-13.
Response to Arguments
Applicant’s arguments, see pages 1-2, filed 09/29/2022, with respect to the rejection(s) of claim(s) 1 & 9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Straw (US 8674824 B1).
Straw teaches a sonar sensor array 10 that comprises a data acquisition device 20 in which the sensors are used to detect nearby objects. A control signal circuitry 36 is programmed to control the data acquisition device 20 in order to operate in a low-resolution mode or a high resolution mode depending on whether or not a target of interest is present. If the system detects a target is present, then the control signal circuitry 36 configures the data acquisition device 20 to operate in a high-resolution mode. In the high resolution mode, the sample rate is increased to 1250 SPS (samples/second) and the data rate is increased to 40 KB/SEC (Col. 7, lines 32-48).  It is well known to a person having ordinary skill in the art that sonar sensors and ultrasonic sensors are both range sensors capable of measuring a distance from the vehicle to an object.
In determining whether to operate in a low-resolution mode or a high-resolution mode, this provides the significant reduction of the aggregate data bandwidth which results in relaxed data storage requirements and decreased load on data processors or transmitters (Col. 8, lines 7-10). This advantage is similar to that of the advantages listed in the instant application in which the controller may perform efficient information management ([0098] of specification of the instant application).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirozono (US 20210291814 A1) in view of Shimotsuma (US 20200084419 A1), Miller (US 20200200547 A1), and Straw (US 8674824 B1).
	Regarding claim 1, Shirozono teaches
	A vehicle comprising: see at least FIG. 3 subject vehicle “OV”
	a sensing device including an ultrasonic sensor and configured to obtain distance information between an object and the vehicle; and see at least [0052] where the obstacle detection part 40 detects the presence or absence of an obstacle around the subject vehicle based on one or more measurement result(s) of a ranging sensor such as an image sensor and an ultrasonic sensor.
	a controller configured to match the distance information with the image from around the vehicle, and see at least FIG. 1 and [0055] where the travel controller 30 is configured to detect an obstacle and receives information of a position of the obstacle and a distance to the obstacle from the obstacle detection part 40.
	determine a risk probability based on a signal obtained by the ultrasonic sensor, in response to a distance between the vehicle and the object being less than a predetermined distance, see at least [0060]- [0064] and FIG.’s 5 & 6 where, when the object is less than a predetermined distance (displayed as black grids in FIG. 6), the controller is configured to determine the confidence value (risk probability) based on a signal obtained by the ultrasonic sensor.

Shirozono teaches all of the elements of the current invention as stated above except
	a camera disposed in a vehicle to have a plurality of channels and configured to obtain an image from around the vehicle;
divide the image from around the vehicle into a plurality of areas, determine a risk of each of the plurality of areas based on whether the vehicle can pass through the object included in the plurality of areas, 
form a probability map and an occupancy map corresponding to the image from around the vehicle, based on the risk of the each of the plurality of areas, 
wherein the probability map is a map indicating a probability in the each of the plurality of areas proportional to the risk, and 
determine an update cycle of the ultrasonic sensor signal based on position information of the object.

Shimotsuma teaches 
	a camera disposed in a vehicle to have a plurality of channels and configured to obtain an image from around the vehicle; see at least Abstract and [0085] where the imaging unit 210 may include a plurality of cameras (the “plurality of channels” can be identified as the plurality of cameras connected to the vehicle) that captures images of the surroundings of the monitored vehicle 200.
divide the image from around the vehicle into a plurality of areas, determine a risk of each of the plurality of areas based on whether the vehicle can pass through the object included in the plurality of areas, and see at least FIG. 5 and [0104]- [0105] where a risk level map is created based on obstruction information. The obstruction information includes the current position, the size, and the moving direction of an obstruction that could obstruct traveling of the monitored vehicle 200. “[A] method of calculating a risk level map in which regions indicating risk levels are displayed in a two-dimensional grid map.”  Also see at least [0139] where when the traveling route of monitored vehicle 200 does not overlap any risk region in the risk level map, that means that the monitored vehicle 200 does not pass through any risk region (area with an object).
form a probability map and an occupancy map corresponding to the image from around the vehicle, based on the risk of the each of the plurality of areas, see at least FIG.’s 6-7 and [0112]-[0113] where a risk level map (probability map) is formed which corresponds to the image from around the vehicle. The risk level map is based on the risk of each of the plurality of areas.
wherein the probability map is a map indicating a probability in the each of the plurality of areas proportional to the risk. See at least FIG. 5 and [0094] where the risk level map creating unit 234 creates a risk level map where a risk region in the surroundings of the monitored vehicle 200 is displayed as to be identifiable in accordance with its risk level. The risk region is any region that has a risk level of no lower than a predetermined value. Also see at least [0115] where the risk level map creating unit 234 assigns a risk level to each grid on the grid map. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Shirozono to incorporate the teachings of Shimotsuma and provide the elements as described above. In doing so, this “configuration allows the risk map creating unit to set the risk region as desired. The risk map creating unit can set, as a risk region, a region having a risk level of no lower than a predetermined value, for example. Thus, the risk region can be set with higher accuracy. [0049]

Miller teaches a controller configured to form an occupancy map corresponding to the image from around the vehicle, based on the risk of the each of the plurality of areas. See at least [0098]-[0099] where the navigable surface application module 1060 provides an updated occupancy map (OMap) for a geographic region to an autonomous vehicle travelling through the region such that the vehicle can drive over the navigable surfaces. The navigable surface module 460 may classify navigable surface boundaries with varying risk levels, such as if the autonomous vehicle can pass through the object located in a specific region. “For example, a curb may be defined as a navigable surface boundary, but to avoid a pedestrian crossing a road, a vehicle may be instructed to navigate over the curb. Similarly, a navigable surface module 460 may classify a bush as a lower risk navigable surface boundary compared to a tree because a bush may cause more minor damage compared to the tree.” 
Also see at least [0074] where the vehicle system “stores associations between different navigable surfaces and a level of difficulty of driving on the navigable surfaces.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Shirozono to incorporate the teachings of Miller and provide the controller configured to form an occupancy map corresponding to the image from around the vehicle, based on the risk of the each of the plurality of areas. In doing so, “[b]y analyzing the navigable surface boundary, the system may signal the controls of the autonomous vehicle to travel over the navigable surface in case of emergency situations, for example, if an unexpected obstruction is encountered in the lane that the autonomous vehicle is driving in, the vehicle may safely evade or navigate around the obstacle by moving within the navigable surface boundary of the lane.” [0006]

Straw teaches a controller configured to determine an update cycle of the ultrasonic sensor signal based on position information of the object. See at least FIG.’s 2-3 and Col. 5 lines 63-67 and Col. 6 lines 1-19 where a sonar sensor array 10 comprises a data acquisition device 20 in which the sensors are used to detect nearby objects. A control signal circuitry 36 is programmed to control the data acquisition device 20 in order to operate in a low-resolution mode or a high resolution mode depending on whether or not a target of interest is present. If the system detects a target is present, then the control signal circuitry 36 configures the data acquisition device 20 to operate in a high-resolution mode. In the high resolution mode, the sample rate is increased to 1250 SPS (samples/second) and the data rate is increased to 40 KB/SEC (Col. 7, lines 32-48). It is well known to a person having ordinary skill in the art that sonar sensors and ultrasonic sensors are both range sensors capable of measuring a distance from the vehicle to an object.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Shirozono to incorporate the teachings of Straw and provide the controller configured to determine an update cycle of the ultrasonic sensor signal based on position information of the object. In doing so, the significant reduction of the aggregate data bandwidth is provided which results in relaxed data storage requirements and decreased load on data processors or transmitters (Col. 8, lines 7-10). 


Regarding claim 2, Shirozono in view of Shimotsuma, Miller, and Straw teaches
The vehicle according to claim 1, wherein the controller is configured to assign a weight to the object included in the plurality of areas, and to determine the risk based on a weight value. See at least Shimotsuma [0046] where the object detecting unit that creates obstruction information indicates a position and a speed of an obstruction (weight) and the risk map creating unit creates the risk map on the basis of the obstruction information.

	Regarding claim 3, Shirozono in view of Shimotsuma, Miller, and Straw teaches
	The vehicle according to claim 2, wherein the controller is configured to determine the risk probability corresponding to each area based on a relative risk between the plurality of areas and to form the probability map based on the risk probability. See at least Shimotsuma FIG. 5 and [0094] where the risk level map creating unit 234 creates a risk level map where a risk region in the surroundings of the monitored vehicle 200 is displayed as to be identifiable in accordance with its risk level. The risk region is any region that has a risk level of no lower than a predetermined value. Also see at least [0115] where the risk level map creating unit 234 assigns a risk level to each grid on the grid map.

Regarding claim 6, Shirozono in view of Shimotsuma, Miller, and Straw teaches
The vehicle according to claim 3, wherein the controller is configured to match the risk probability to the image from around the vehicle by corresponding to a predetermined scale.
See at least Shimotsuma FIG. 5 where the risk probability is matched to the image from around the vehicle by corresponding to the predetermined scale as shown below.

    PNG
    media_image1.png
    641
    191
    media_image1.png
    Greyscale

FIG. 5

Regarding claim 7, Shirozono in view of Shimotsuma, Miller, and Straw teaches
The vehicle according to claim 3, wherein the controller is configured to guide a moving path of the vehicle based on the probability map. See at least Shimotsuma FIG. 3, [0094] and [0097] where the risk level map creating unit 234 outputs the created risk level map to controlling unit 235 which then outputs, to a traveling controlling unit that controls traveling of monitored vehicle 200, control information via communication unit 237.

Regarding claim 8, Shirozono in view of Shimotsuma, Miller, and Straw teaches
The vehicle according to claim 1, wherein the controller is configured to form a top view shape using the occupancy map and the probability map formed corresponding to the image from around the vehicle obtained from each of the plurality of channels of the camera. See at least Shirozono [0046] where the surrounding detection part 10 performs a coordinate conversion on a video taken by a camera, for example, taking an image around the subject vehicle so that the subject vehicle is attached to a plane surface of the converted video viewed from above (top view shape).

	Regarding claim 9, Shirozono in view of Shimotsuma, Miller, and Straw teaches
	A method of controlling a vehicle comprising: obtaining, by a camera having a plurality of channels, an image from around the vehicle; obtaining, by a sensing device including an ultrasonic sensor, distance information between an object and the vehicle; matching, by a controller, the distance information with the image from around the vehicle; dividing, by the controller, the image from around the vehicle into a plurality of areas; determining, by the controller, a risk of each of the plurality of areas based on whether the vehicle can pass through the object included in the plurality of areas; forming, by the controller, a probability map and an occupancy map corresponding to the image from around the vehicle, based on the risk of the each of the plurality of areas, wherein the probability map is a map indicating a probability in the each of the plurality of areas proportional to the risk, wherein the forming of the probability map includes determining a risk probability based on a signal obtained by the ultrasonic sensor, in response to a distance between the vehicle and the object being less than a predetermined distance, and determining, by the controller, an update cycle of the ultrasonic sensor signal based on position information of the object.
See preceding logic for claim 1.

Regarding claim 10, Shirozono in view of Shimotsuma, Miller, and Straw teaches
The method according to claim 9, wherein the determining of the risk of each of the plurality of areas comprises: assigning a weight to the object included in the plurality of areas; and determining the risk based on a weight value. See preceding logic for claim 2.

Regarding claim 11, Shirozono in view of Shimotsuma, Miller, and Straw teaches
	The method according to claim 10, wherein the forming of the probability map further comprises: determining the risk probability corresponding to each area based on a relative risk between the plurality of areas; and forming the probability map based on the risk probability. See preceding logic for claim 3.

	Regarding claim 14, Shirozono in view of Shimotsuma, Miller, and Straw teaches
The method according to claim 11, further comprising: matching, by the controller, the risk probability to the image from around the vehicle by corresponding to a predetermined scale. See preceding logic for claim 6.

Regarding claim 15, Shirozono in view of Shimotsuma, Miller, and Straw teaches
The method according to claim 11, further comprising: guiding, by the controller, a moving path of the vehicle based on the probability map. See preceding logic for claim 7.


Regarding claim 16, Shirozono in view of Shimotsuma, Miller, and Straw teaches
The method according to claim 9, further comprising: forming, by the controller, a top view shape using the occupancy map and the probability map formed corresponding to the image from around the vehicle obtained from each of the plurality of channels of the camera. See preceding logic for claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./10/8/2022Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661